 



EXHIBIT 10.2
Special Retention Bonus Plan
The Yankee Candle Company, Inc.
Special Retention Bonus Plan
     Purpose. The Yankee Candle Company, Inc. (the “Company”) wishes to provide
under this plan (the “Plan”) made as of September 14, 2006 (the “Effective
Date”) a Special Retention Bonus to certain individuals in recognition of their
prior contributions and as an incentive for such individuals to continue to
provide services to the Company.
     Participants. Participants are those persons designated as such by the
Board of Directors of the Company at its meeting on September 14, 2006, as the
same may be amended by the Company’s Chief Executive Officer pursuant to
authority delegated to him by the Board of Directors at such meeting. A schedule
of all approved Participants shall be kept on file by the Chief Executive
Officer, which schedule shall be deemed to be conclusive as to the identity of
approved Participants.
     Special Retention Bonuses. The Company will pay a Special Retention Bonus
to each of the Eligible Participants no later than 15 days following the Trigger
Date (as defined below) in an amount equal to either a certain percentage of
such Participant’s base salary as of the Effective Date or a specified dollar
amount. The designated percentage to be used in calculating the Special
Retention Bonus or the specified dollar amount, as the case may be, for each
Participant if he or she becomes an Eligible Participant was approved by the
Board of Directors at its meeting on September 14, 2006 and shall be set forth
on the above-referenced schedule to be maintained by the Chief Executive
Officer. An “Eligible Participant” is a Participant who is continuously employed
by the Company between the Effective Date and the date (the “Trigger Date”)
three months following the date of the first occurrence after the Effective Date
of a Change in Control Event (as defined herein), or whose employment with the
Company is terminated by the Company without Cause, as that term is defined
herein, prior to the Trigger Date. Participants whose employment with the
Company ends prior to the Trigger Date for any reason other than due to a
termination by the Company without Cause shall not receive a Special Retention
Bonus.
     Definition of “Change in Control Event.” For purposes of this Plan, “Change
in Control Event” means an event or occurrence set forth in any one or more of
paragraphs (a) through (c) below:
          (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) more than 50% of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (a), the
following acquisitions shall not constitute a Change in Control Event: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.2
Special Retention Bonus Plan
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iii) any acquisition by any
company pursuant to a Business Combination (as defined below) which complies
with clauses (i) and (ii) of paragraph (c) of this definition; or
          (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board of Directors of the Company (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board of
Directors (x) who was a member of the Board of Directors on the Effective Date
or (y) who was nominated or elected subsequent to such date by at least
two-thirds of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board of Directors was
recommended or endorsed by at least two-thirds of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board of Directors; or
          (c) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, at least 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring company in such Business Combination (which shall include, without
limitation, a company which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring company is referred to herein as the
“Acquiring Company”) in substantially the same proportions as their ownership of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination; and (ii) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Company) beneficially owns, directly or
indirectly, more than 50% of the then-outstanding shares of common stock of the
Acquiring Company, or of the combined voting power of the then-outstanding
securities of such company entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination).
     Definition of “Cause.” For purposes of this Plan, “Cause” means the
Participant’s (a) intentional failure to perform his or her reasonably assigned
duties, (b) dishonesty or willful misconduct in the performance of his or her
duties, (c) involvement in a transaction in

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.2
Special Retention Bonus Plan
connection with the performance of his or her duties to the Company or any of
its subsidiaries which transaction is adverse to the interests of the Company or
any of its subsidiaries and which is engaged in for personal profit or
(d) willful violation of any law, rule or regulation in connection with the
performance of his or her duties to the Company or any of its subsidiaries
(other than traffic violations or similar offenses).
     Administration. The Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) is responsible for the general
operation and administration of the Plan and for carrying out the provisions
thereof and has full discretion in interpreting and administering the provisions
of the Plan in a manner consistent with the Plan’s intent.
     Effect on Other Plans. The accrual or payment of the amounts under this
Plan shall not affect the Participant’s participation under any other plan.
     Nontransferability. Neither the Participant nor his or her beneficiaries
nor anyone claiming an interest through him, her or them shall have any right to
assign, pledge, or otherwise transfer the right to receive a payment under this
Plan. Any rights to such payments are expressly declared to be nonassignable and
nontransferable. Unless the law requires otherwise, no unpaid amounts shall be
subject to attachment, alienation, garnishment, or execution, or be transferable
if the Participant becomes bankrupt or insolvent, for the satisfaction of the
debts of, or other obligations or claims against, the Participant, his or her
beneficiaries, or any person or entity claiming an interest through him, her, or
them, including claims for alimony, support, or separate maintenance.
     Plan Amendments. The Compensation Committee may amend or terminate the Plan
at any time, without the consent of the Participants; provided, however, that no
amendment will deprive any Eligible Participant of any benefits set forth in the
Plan that were earned before any such amendment or termination.
     Plan Termination. The Plan will terminate on April 1, 2007 if a Change in
Control Event has not occurred by that date, which date may be extended by the
Compensation Committee in its discretion.
     No Employment Contract. Nothing contained in this Plan constitutes an
employment contract between the Company and any Participant. The Plan does not
give any Participant any right to be retained in the Company’s employ, nor does
it enlarge or diminish the Company’s right to terminate any Participant’s
employment.
     Unfunded;unsecured. This Plan will at all times be entirely unfunded and no
provisions will at any time be made with respect to segregating assets of any
entity for payment of any benefits hereunder. Any assets set aside or earmarked
for the payment of benefits hereunder shall belong exclusively to the Company.
Nothing contained herein may be construed as giving a Participant or any other
person any equity or other interest of any kind in any assets of any entity or
creating a trust of any kind or a fiduciary relationship of any kind between any
entity and any such person. As to any claim for any unpaid amounts under this
Plan, a Participant or

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.2
Special Retention Bonus Plan
any other person having a claim for payment shall have no rights greater than
the rights of an unsecured general creditor of the Company.
     Tax Withholding; Code Section 409A. The Company will withhold from any
payments under this Plan any amount required to satisfy its income and
employment tax withholding obligations under federal, state and local law. This
Plan is intended to comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and must be
interpreted consistently therewith.
     Applicable Law. The laws of the Commonwealth of Massachusetts govern this
Plan and its interpretation.

 